Citation Nr: 0201026	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A private physician


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  

This appeal arises from a November 1997 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico.  The veteran perfected his 
appeal in this regard in April 1998, and a hearing at which a 
private physician testified on the veteran's behalf was 
conducted at the RO in May 1998.  In due course, the case was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Although the record documents the veteran's combat 
service in Vietnam, the more credible medical evidence fails 
to show that the veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this case, the Board is satisfied that the 
requirements of this law and its implementing regulations 
have been met.  The record shows that the veteran was advised 
of the essential content of this law in a letter addressed to 
him in May 2001.  In addition, through the statement of the 
case and supplemental statement of the case, the veteran was 
informed of the specific law and regulations governing 
entitlement to the benefits he seeks, and the RO has obtained 
those records identified as relevant to this matter.  The 
veteran also has been examined for VA purposes in connection 
with his claim, and relevant opinions have been obtained.  
Under these circumstances, it may be concluded that VA's 
obligation to provide appropriate notice to the veteran and 
to develop his claim has been satisfied.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the facts may be briefly summarized.  It is 
recognized that the veteran served in combat in Vietnam.  He 
was awarded the Purple Heart for wounds received in action in 
Vietnam and he was awarded the Army Commendation Medal for 
heroism he exhibited under hostile fire in that country.  
This is conclusive evidence of the presence of in-service 
stressors.  The veteran contends that he developed PTSD as a 
result of his combat stressors.  

The medical evidence in this case incudes the report of a 
September 1997 psychiatric evaluation conducted by a private 
physician, the May 1998 testimony provided by a private 
physician, and the reports of examinations conducted for VA 
purposes in October 1997 and November 2000.  The private 
physicians have concluded that the veteran has PTSD due to 
his experiences in Vietnam.  The VA physicians who examined 
the veteran have concluded the veteran does not have PTSD.  
Obviously, in reaching its decision, the Board must assess 
the relative persuasiveness of this medical evidence.  

As mentioned above, the regulations stipulate that an award 
of service connection requires, among other things, medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  This regulation provides that the 
diagnosis of a mental disorder must conform to DSM-IV, i.e., 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth edition.  The DSM-IV sets forth specific criteria 
which must be met to establish a diagnosis of service 
connection.  These are as follows:  

A.  The person has been exposed to a traumatic 
event in which both of the following were present:

(1) the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others
(2) the person's response involved intense fear, 
helplessness, or horror. . . . 

B.  The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways:  

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. . . . 
(2) recurrent distressing dreams of the event. . . 
.
(3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the 
experience, illusions, hallucinations, and 
dissociate flashback episodes, including those that 
occur on awakening or when intoxicated). . . . 
(4) intense psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following:  

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma
(2) efforts to avoid activities, places, or people 
that arouse recollections of the trauma
(3) inability to recall an important aspect of the 
trauma
(4) markedly diminished interest or participation 
in significant activities
(5) feeling of detachment or estrangement from 
others
(6) restricted range of affect . . .
(7) sense of a foreshortened future . . .

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following:  

(1) difficulty falling or staying asleep
(2) irritability or outbursts of anger
(3) difficulty concentrating
(4) hypervigilance
(5) exaggerated startle response

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.  

See American Psychiatric Association: Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition. 
Washington, DC, American Psychiatric Association, pp. 427-429 
(1994).  

The private psychiatric evaluation report from the physician 
who examined the veteran in September 1997 and diagnosed the 
veteran to have PTSD included a description of the veteran's 
combat experiences, as well as symptoms the veteran 
described.  These symptoms include flashbacks and nightmares 
of the traumatic experience, anger expressed toward his wives 
(the veteran reportedly has been married three times) and co-
workers, suicidal ideation, sadness, lack of energy, 
withdrawal and anxiousness.  These symptoms reportedly 
occurred several times per week.  

The physician who testified on behalf of the veteran in May 
1998 stated that he had interviewed the veteran on four 
occasions in preparation for his testimony.  He was aware of 
the veteran's combat experience and he indicated that he was 
familiar with the report prepared by the private physician in 
1997 and the VA examination report prepared in October 1997.  
This physician testified that he understood the veteran's 
psychiatric symptoms to include nightmares of his Vietnam 
experiences, aggressive behavior, alcohol abuse (although not 
recently), and throwing himself to the ground when a 
helicopter passes over head, as he did in Vietnam.  He was of 
the opinion that the veteran had PTSD.  

The first psychiatric examination of the veteran conducted 
for VA purposes took place in October 1997.  The report from 
this examination revealed that the examiner was familiar with 
the veteran's combat history, as well as the report of the 
private physician who examined the veteran the month before.  
The VA physician also noted that the veteran reported that 
while he now drinks much less than before, he was aggressive 
and had serious problems with people when he was drinking.  
It was also recorded that the veteran reported that at times 
he had to scream in order to relax a little.  Other symptoms 
included nightmares of his traumatic experiences in Vietnam, 
irritability, poor communication with his wife, and a bad 
temper.  (The veteran mentioned that he was married for a 
third time.)  The veteran also complained that he was always 
upset and "avoidant to relate to others," that he feared 
losing control and becoming assaultive, and that he was 
tense, restless and "reactive to any minor situations."  
The diagnosis following this evaluation was dysthymia.  

The second examination conducted for VA purposes was 
accomplished in November 2000.  This examination was 
performed by a board of two physicians.  One was the same 
physician who examined the veteran in October 1997 and the 
other had not previously seen the veteran.  This November 
2000 report reflects that the veteran's claims file had been 
reviewed and the veteran's military and personal history were 
recounted.  This report also documents that the veteran 
mentioned that he was still drinking alcoholic beverages, 
"just about anything, beer, rum, etc." and that he 
frequently mentioned the congenital conditions of his son, 
which the veteran attributed to exposure to Agent Orange.  As 
to the veteran's symptoms, his dreams about the death of one 
of the soldiers with whom he served was mentioned, but the 
examiners specifically reported that the veteran did "not 
fulfill criteria C, D, E or F" to warrant a diagnosis of 
PTSD.  It was noted that the veteran was able to give a 
description of his combat experiences very adequately, very 
completely and very calmly, and although the veteran 
complained of nightmares, he reported that most of the time 
he over sleeps and stays in bed almost until noon.  The 
veteran's acknowledged use of alcohol, with little desire to 
stop its use, was emphasized, and the veteran's diagnoses 
were alcohol dependence; and depressive disorder, not 
otherwise specified.  

Obviously, the most recent examination report of record 
reflects the most systematic approach to considering the 
appropriate diagnosis of the veteran's psychiatric disability 
in the context of his claim for benefits due to PTSD.  This 
report shows that each element of the criteria to establish a 
diagnosis of PTSD as required by the DSM-IV was specifically 
considered.  No other report in the record approaches this 
level of thoroughness, and although one may try to determine 
whether one or more of the symptoms reported in the other 
evaluations in evidence may be considered to satisfy the 
various criteria for PTSD set out in DSM-IV, a lay person's 
attempt at doing so clearly yields a result that is inferior 
to one provided by a medical professional.  Further, while it 
could be argued that the various criteria required by the 
DSM-IV to establish a diagnosis of PTSD were present when the 
veteran was evaluated by his private physicians (otherwise, 
they would have not provided that diagnosis), it remains true 
that the reports/testimony received from these private 
physicians do not reflect that specific consideration was 
given to this criteria.  

The one piece of evidence, where it is obvious the medical 
professionals examining the veteran actually considered 
whether the veteran met all the criteria for a diagnosis of 
PTSD. as required by the DSM-IV, reflects the conclusion that 
the veteran does not meet this criteria, and that a diagnosis 
of PTSD is not warranted.  Under these circumstances, the 
Board concludes that the most credible medical evidence in 
this case is the report of the examination conducted for VA 
purposes by the board of two physicians in November 2000.  On 
its face, this report is the most thorough evaluation 
conducted of the veteran, and because it concludes with a 
diagnosis other than PTSD, the Board must likewise conclude 
that the veteran in this case does not have PTSD.  Since the 
preponderance of the evidence leads to the conclusion that 
the veteran does not have the disability for which service 
connection is sought, the veteran's claim for service 
connection for PTSD must be denied.   

ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

